******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
                 IN RE HENRRY P. B.-P.*
                       (AC 39276)
                       (AC 39787)
                   Lavine, Mullins and Bear, Js.
      Argued January 20—officially released February 24, 2017**

   (Appeal from Superior Court, judicial district of
 Hartford, Juvenile Matters, Dannehy, J. [judgment of
dismissal underlying AC 39276]; Burgdorff, J. [judgment
          of dismissal underlying AC 39787])
  Enelsa Diaz, with whom were Giovanna Shay and,
on the brief, Kelly Bonafe´, for the appellants (petitioner
et al.).
  Edwin D. Colon filed a brief for the Center for Chil-
dren’s Advocacy, Inc., as amicus curiae.
                          Opinion

   BEAR, J. These appeals highlight the limitations that
courts encounter when relevant statutes provide rights,
opportunities, or protections for minor children that
end when they reach the age of majority, thus losing
their status as juveniles. In this case, what Henrry P.
B.-P. (Henrry) faces, because of Connecticut’s current
statutory structure, is his inability to have the Probate
Court consider and make the findings that are necessary
for him to petition the federal government to remain
in this country. The law that we are constrained to
apply, as an intermediate appellate court, in our plenary
review of the relevant legal issues raised in these consol-
idated appeals is set forth in two recent Supreme Court
opinions, In re Jose B., 303 Conn. 569, 34 A.3d 975
(2012), and In re Jessica M., 303 Conn. 584, 35 A.3d
1072 (2012). See also In re Pedro J. C., 154 Conn. App.
517, 543 n.22, 105 A.3d 943 (2014). We conclude, on the
basis of that law, that after Henrry reached the age of
majority, the Probate Court lacked statutory authority
to make the findings required by the petitions filed by
his mother, the petitioner, Reyna P. A., to appoint a
coguardian for Henrry, and to consider and make the
special immigration juvenile status (juvenile status)
findings permitted by General Statutes § 45a-608n (b)
for minor children. Accordingly, we affirm the judg-
ments of the Superior Court dismissing the appeals
from the decisions of the Probate Court.
   The following factual and procedural history is rele-
vant to these appeals. Approximately five weeks before
Henrry reached age eighteen, the petitioner, on March
1, 2016, filed a petition in the Probate Court seeking
the removal of his deceased father as his guardian and
the appointment of a nonrelative, her boyfriend, Santos
O. R., as coguardian of Henrry with her. The petitioner
represented in that petition that Henrry had been aban-
doned by his father in the sense that he had failed to
maintain a reasonable degree of interest, concern or
responsibility for Henrry’s welfare; that Henrry had
been denied the care, guidance or control necessary
for his physical, educational, moral, or emotional well-
being as a result of acts of parental commission or
omission as defined by law; and that Henrry was
neglected or uncared for, as defined in General Statutes
§ 46b-120. Also on March 1, 2016, the petitioner filed a
petition for special immigrant juvenile findings under 8
U.S.C. § 1101 (a) (27) (J) (2012). Despite the petitioner’s
request, the Probate Court did not take action prior to
Henrry’s eighteenth birthday on either of the petitions.
   The first appeal to the Superior Court filed by the
petitioner and Henrry was from the denial of the petition
to the Probate Court seeking emergency relief before
Henrry reached the age of majority and ceased to be a
juvenile. On May 19, 2016, the Superior Court for Juve-
nile Matters dismissed that appeal for lack of jurisdic-
tion, and on June 2, 2016, the petitioner and Henrry
filed the appeal in AC 39276 in this court.
   In their first appellate brief to this court, the peti-
tioner and Henrry set forth the following additional
facts and procedural history: ‘‘This appeal stems from
the Juvenile Court’s dismissal of the . . . appeal from
Probate Court, in which the Probate Court denied . . .
[Henrry] then a minor child, and his mother, [the peti-
tioner], the opportunity to be heard before Henrry
turned eighteen years old, and to obtain necessary [juve-
nile status] findings, based on a misinterpretation of
Connecticut’s 2014 [juvenile status] findings statute,
§ 45a-608n.
   ‘‘[The petitioner] and her two minor children, Henrry
and [his sister], are from Honduras. After her husband
and father-in-law were brutally murdered by the same
group of individuals, [the petitioner] fled Honduras,
seeking safety in the United States and leaving her two
minor children behind with their paternal grandmother
because they were too young to make the treacherous
journey into the [United States]. As the children grew
into adolescents, the threats against them began to esca-
late as well. . . . Eventually, fearing for their lives, the
two minor siblings, unbeknownst to relatives, decided
to embark on their own journey into the United States
to find their mother and seek refuge. . . .
   ‘‘Upon entering the United States in 2015, Henrry and
[his sister] were detained by Immigration Customs and
Border Patrol and then ultimately released to [the peti-
tioner] in Connecticut. They were seventeen and six-
teen years old at that time. Since arriving in
Connecticut, both minors have resided with [the peti-
tioner] and the proposed coguardian in this case, [San-
tos O. R.], and have been enrolled in . . . high school,
where Henrry recently completed tenth grade. . . .
Both [the petitioner] and [Santos O. R.] work full-time
to support the needs of Henrry and his siblings. . . .
   ‘‘On March 1, 2016, approximately five weeks prior to
Henrry’s eighteenth birthday, [the petitioner], through
counsel, initiated the underlying Probate Court action.
On that date, she filed a petition for removal of guardian,
to remove her minor children’s father as guardian and
affirm herself as guardian, and additionally seeking the
appointment of [Santos O. R.] as her coguardian. . . .
On that date, she also filed a petition for special immi-
grant juvenile status [(juvenile status)] findings under
8 U.S.C. § 1101 [(a) (27) (J) (2012)], pursuant to § 45a-
608n, to be used in connection with an application to
the United States Citizenship and Immigration Services
[(Immigration Services)]. . . . Finally, on that date,
[the petitioner] filed a motion for waiver of study by the
Department of Children and Families [(department)] for
Henrry, notifying the Probate Court that Henrry would
be turning eighteen in approximately five weeks, and
that time was of the essence. . . .
   ‘‘In her motion for waiver of the [department] study,
[the petitioner] stated that Henrry was currently with-
out legal status in the United States and [was] seeking
findings from the court in connection with an applica-
tion for [juvenile status] through [Immigration Ser-
vices]. . . . She explained that the child had fled his
country of origin of Honduras due to threatened vio-
lence against his life and that of his sister; that the
father and paternal grandfather of the minor child[ren]
were both murdered by the same individuals who are
now seeking to murder him and his sister as well; that
it was not in the child’s best interest to be returned to
his country of origin where he will be placed at risk
of imminent death. . . . She further claimed that no
[department] study was needed here where the child
was found to be in good health, was currently in the care
of his biological mother and the proposed coguardian,
[Santos O. R.], who have the emotional and physical
ability to care for the minor, have the financial
resources to care for the minor, and neither of which
have a history of child abuse or neglect investigations
or substantiations. . . . Finally, her motion stated that
Henrry was over the age of twelve years old and con-
sented to the petitions and relief sought, and was emo-
tionally connected with [her], who would remain as
guardian of the child. . . . Her motion concluded that
it was in the best interest of the child to expedite the
underlying petitions, indicating that the requirement to
have the commissioner of [the department] complete
a study would cause unreasonable delay that could
prohibit this child from seeking relief from [Immigration
Services] to obtain legal immigration status. . . .
  ‘‘On March 23, 2016, the Probate Court issued its first
order of notice of hearing in this case indicating that
the matter was being set down for a hearing with ‘no
appearance necessary’ by the parties on April 22, 2016,
a date after Henrry’s eighteenth birthday. . . . The Pro-
bate Court also [sent notice to] a [department] social
work supervisor, ordering [the department] to complete
a study for both minors on the petition for removal,
and impliedly denying [the petitioner’s] motion for the
waiver of study by [the department] for Henrry. . . .
   ‘‘On April 1, 2016, with Henrry’s eighteenth birthday
closely approaching, with no [department] study and
no hearing date, [the petitioner] filed an emergency
petition for findings under § 45a-608n, the [juvenile sta-
tus] statute. . . . In her motion, [the petitioner]
requested that the court make findings in connection
with her petition for [juvenile status] findings, or, in the
alternative, hold an emergency hearing before Henrry’s
eighteenth birthday, in order to do so. . . . The attor-
ney for the child, appointed by the Probate Court, Attor-
ney Frank Twohill, having received a copy of the
Emergency Petition, visited with the child and wrote a
letter to the court indicating both his support for the
Petition, and his availability for an evidentiary hearing
on the emergency petition, should the court choose to
hold one. . . .
  ‘‘On April 1, 2016, the Probate Court [Chadwick, J.,]
denied the emergency petition in a brief written order,
indicating that: ‘The Emergency Petition for Findings
under [§] 45a-608n, dated April 1, 2016, is hereby
DENIED by the court. Pursuant to [§] 45a-608n (b), the
granting of a petition to remove is a prerequisite to
making the requested written findings.’ . . . Henrry
subsequently turned eighteen a few days later, before
any hearing was ever held in the Probate Court.
   ‘‘On April 22, 2016, [the petitioner] and Henrry (now
eighteen years old) jointly filed an appeal to Superior
Court for Juvenile Matters pursuant to [General Statutes
§] 45a-186 (a) and Practice Book § 10-76 (a), appealing
both the March 23, 2016 order, setting a ‘no appearance’
hearing after Henrry’s eighteenth birthday and impliedly
denying [the petitioner’s] motion for waiver of the study
by [the department], and the April 1, 2016 order, denying
the emergency petition for findings under [§] 45a-608n.
. . . The [appeal] raised three claims: (1) that the Pro-
bate Court had misinterpreted § 45a-608n (b) by con-
cluding that it could not make [juvenile status] findings
without deciding the underlying petition on removal of
a guardian and appointment of a coguardian; (2) that
the Probate Court had violated due process by failing
to set a hearing prior to Henrry’s eighteenth birthday,
thus denying the [petitioner and Henrry] an opportunity
to be heard at a meaningful time and in a meaningful
manner; and (3) that the Probate Court had abused its
discretion. . . . [The petitioner and Henrry] requested
that the Juvenile Court reverse the Probate Court and
remand for a hearing on [juvenile status] findings. . . .
The Juvenile Court set the matter down for a hearing
on May 19, 2016, and another attorney was appointed
for Henrry as attorney for the minor child. . . .
  ‘‘On May 19, 2016, the Juvenile Court [Dannehy, J.,]
dismissed the appeal from Probate Court on the record,
without holding an evidentiary hearing, stating that the
Juvenile Court lacked jurisdiction over the appeal,
because Henrry was now eighteen years old. . . . [The
petitioner] and Henrry filed [the appeal in docket num-
ber AC 39276] with this court on June 2, 2016. . . .
   ‘‘On May 31, 2016, subsequent to the taking of this
appeal, and approximately eight weeks after Henrry’s
eighteenth birthday, [the department] completed its
social study on both Henrry and his sister . . . and
provided its report to the Probate Court. In its report,
[the department] indicated its support for the pending
petitions, asking that the court grant the petition to
remove the father as guardian, to affirm [the petitioner]
as guardian, and to appoint [Santos O. R.] as coguardian
of Henrry and his [sister]. . . .
   ‘‘On June 3, 2016, the Probate Court issued another
order for notice of hearing, this time scheduling an
actual hearing date for the underlying petitions for July
19, 2016, but the hearing was set down for [Henrry’s
sister] . . . and not for Henrry. . . . On June 22, 2016,
[the petitioner] filed a motion to schedule hearing or
for a dispositive order in Henrry’s case. . . . The Pro-
bate Court responded to the motion by scheduling a
hearing on the underlying petitions for Henrry on July
19, 2016, along with that of his younger sister . . . .
   ‘‘On July 19, 2016, the Probate Court held a full hear-
ing for both Henrry and his sister, first entertaining
legal argument from counsel on the jurisdictional issue
regarding Henrry’s case, now that he is eighteen, and
then taking testimony on the substantive issues from
all the interested parties. The matter was then taken
under advisement . . . .’’ (Citations omitted; foot-
notes omitted.)
   On August 30, 2016, the Probate Court mailed its
decision affirming the petitioner as sole guardian, but
denying her petition for removal of the father as guard-
ian and the appointment of Santos O. R. as coguardian
of Henrry because Henrry was eighteen years old and no
longer a minor child. It declined to make the requested
juvenile status findings, also because Henrry was age
eighteen and no longer a minor child. On September
26, 2016, the petitioner and Henrry filed a second appeal
to the Superior Court for Juvenile Matters from the
Probate Court’s August 30, 2016 decision, and on
November 1, 2016, that appeal was dismissed. On
November 4, 2016, the petitioner and Henrry appealed
to this court. The two appeals were consolidated and
the petitioner and Henrry were allowed to file a supple-
mental brief. That brief contained a supplemental state-
ment of facts and procedural history as follows:
   ‘‘This account supplements the statement of facts in
the . . . opening brief in AC 39276. This consolidated
appeal challenges first the interlocutory orders
(appealed in AC 39276) and then the final orders
(appealed in AC 39787) of the Probate Court. The appeal
in AC 39276 challenges the denial of a hearing on [the
petitioner’s] petitions in Probate Court before Henrry
turned eighteen, and the Juvenile Court’s May 19, 2016
dismissal of the . . . appeal from [the Probate Court]
. . . . The appeal in AC 39787 challenges the Probate
Court’s final orders denying [the petitioner’s] petitions
because Henrry had turned eighteen, which were
appealed to the Juvenile Court . . . and dismissed on
November 1, 2016.
  ‘‘The underlying petitions filed by [the petitioner] on
March 1, 2016, for removal of Henrry’s deceased parent
as guardian and appointment of [Santos O. R.] as co-
guardian were eventually heard over four and a half
months later, because the Probate Court ordered [the
department] to conduct a home study regarding the
soon-to-be eighteen year old consenting minor, who
was already residing with the petitioning parent and
proposed coguardian. The [department’s] study was
returned to the Probate Court approximately two
months after Henrry’s eighteenth birthday. The Probate
Court then held a hearing for Henrry on July 19, 2016,
in the Hartford Regional Children’s Probate Court. . . .
   ‘‘On August 30, 2016, the Probate Court mailed its
final orders from the July 19, 2016 hearing in Henrry’s
case. In those orders, the Probate Court affirmed [the
petitioner] as sole guardian but denied the underlying
petition for removal of guardian and request for appoint-
ment of coguardian because Henrry had turned eigh-
teen. . . . It declined to make the [juvenile status]
findings, and closed Henrry’s case. . . .
   ‘‘On September 26, 2016, [the petitioner and Henrry]
filed a joint appeal from Probate Court in the Juvenile
Court. . . . That appeal was dismissed on November
1, 2016, because Henrry was eighteen. . . .
   ‘‘On November 4, 2016, [the petitioner and Henrry]
filed a joint appeal to the Appellate Court, which was
docketed as AC 39787, [and] . . . moved to consolidate
AC 39787 with their pending appeal AC 39276. . . .
This court granted that motion and allowed for this
supplemental brief.’’ (Citations omitted; footnotes
omitted.)
   We assume in deciding these consolidated appeals
that the statements of facts and procedural history set
forth previously are reasonably accurate. We also take
note of the statements of counsel during oral argument
before this court that Henrry and his sister had arrived
in the United States from Honduras approximately eight
months prior to the filing of the petitions in the Probate
Court, and that the petitioner had contacted such coun-
sel approximately one month prior to the eventual filing
of the petitions.
   The claims1 raised in these appeals arise from and
depend on several statutes set forth in chapter 802h
of the General Statutes, which pertains to protected
persons, including minors or minor children. Our review
is therefore plenary. In re Jose B., supra, 303 Conn.
580. Part II of chapter 802h relates to guardianship
of minors. Pursuant to General Statutes § 45a-604 (4),
‘‘minor’’ or ‘‘minor child’’ means a person under the age
of eighteen. Pursuant to General Statutes § 45a-604 (5),
‘‘guardianship’’ means guardianship of the person of
a minor. Pursuant to General Statutes § 45a-606, the
biological father and mother are joint guardians of the
person of the minor, and the powers, rights, and duties
of the father and the mother in regard to the minor are
equal. If either the father or the mother dies or is
removed as guardian, the other parent becomes the
sole guardian of the person of the minor child. General
Statutes § 45a-606. In this case, therefore, on the date
the petitioner filed the petitions she, pursuant to § 45a-
606, was Henrry’s sole guardian because his father was
and had been deceased before he arrived in the United
States. There is no mention in that statute, in § 45a-
608n, or in any other of the statutes in part II of chapter
802h, of any statutory authority granted to Connecticut
courts to take action with respect to a person who has
reached the age of majority. Section 45a-608n by its
terms applies solely during the minority of any child.2
   General Statutes § 45a-609 (a) provides in relevant
part: ‘‘Upon application for removal of a parent or par-
ents as guardian, the court shall set a time and place for
hearing to be held within thirty days of the application,
unless the court requests an investigation in accordance
with the provisions of section 45a-619. In that case, the
court shall set a day for hearing not more than thirty
days following receipt of the results of the investiga-
tion. . . .’’
   General Statutes § 45a-616 provides in relevant part:
‘‘(b) If any minor has a parent or guardian, who is the
sole guardian of the person of the child, the court of
probate for the district in which the minor resides may,
on the application of the parent or guardian of such
child or of the Commissioner of Children and Families
with the consent of such parent or guardian and with
regard to a child within the care of the commissioner,
appoint one or more persons to serve as coguardians
of the child. When appointing a guardian or guardians
under this subsection, the court shall take into consider-
ation the standards provided in section 45a-617. . . .
   ‘‘(c) Upon receipt by the court of an application pur-
suant to this section, the court shall set a time and
place for a hearing to be held within thirty days of the
application, unless the court requests an investigation
in accordance with the provisions of section 45a-619,
in which case the court shall set a day for hearing not
more than thirty days following receipt of the results
of the investigation. The court shall order notice of the
hearing to be given to the minor, if over twelve years
of age, by first class mail at least ten days prior to the
date of the hearing. In addition, notice by first class
mail shall be given to the petitioner and all other parties
in interest known by the court.’’
  General Statutes § 45a-617 provides that ‘‘[w]hen
appointing a guardian, coguardians or permanent
guardian of the person of a minor, the court shall take
into consideration the following factors: (1) The ability
of the prospective guardian, coguardians or permanent
guardian to meet, on a continuing day to day basis, the
physical, emotional, moral and educational needs of
the minor; (2) the minor’s wishes, if he or she is over
the age of twelve or is of sufficient maturity and capable
of forming an intelligent preference; (3) the existence
or nonexistence of an established relationship between
the minor and the prospective guardian, coguardians
or permanent guardian; and (4) the best interests of
the child. There shall be a rebuttable presumption that
appointment of a grandparent or other relative related
by blood or marriage as a guardian, coguardian or per-
manent guardian is in the best interests of the minor
child.’’
   The petitioner alleged in her petition for removal of
Henrry’s father as guardian classic neglect allegations:
that Henrry had been abandoned; that he had been
denied the care, guidance or control necessary for his
physical, educational, moral, or emotional well-being
as a result of acts of parental commission or omission
as defined by law; and that Henrry was neglected or
uncared for, as defined in § 46b-120. General Statutes
§ 45a-619 provides in relevant part: ‘‘In any proceeding
under sections 45a-603 to 45a-624, inclusive, in which
the applicant has alleged that the minor has been abused
or neglected, as those terms are defined in section 46b-
120, or in which the probate judge has reason to believe
that the minor may have been abused or neglected, the
Court of Probate shall request the Commissioner of
Children and Families or any organization, agency or
individual licensed or approved by the commissioner,
to make an investigation and written report to it, within
ninety days from the receipt of such request, unless the
request concerns an application for immediate tempo-
rary custody or temporary custody, in which case the
commissioner shall render the report by such date as
is reasonably ordered by the court. The report shall
indicate the physical, mental and emotional status of the
minor and shall contain such facts as may be relevant to
the court’s determination of whether the proposed
court action will be in the best interests of the minor,
including the physical, social, mental, and financial con-
dition of the parties, and such other factors which the
commissioner or agency finds relevant to the court’s
determination of whether the proposed action will be in
the best interests of the minor. . . .’’ (Emphasis added.)
Because of the petitioner’s allegations in her petition for
removal of guardian, § 45a-619 mandated the Probate
Court to request an investigation and report. This man-
date is made clear by additional language in § 45a-619:
‘‘In any other proceeding under sections 45a-603 to 45a-
624, inclusive, the court shall request an investigation
and report unless this requirement is waived for
cause shown.’’ (Emphasis added.) The authority of
the Probate Court to waive the investigation and report
thus is limited to cases not involving allegations of
abuse or neglect.
  As previously set forth, the petitioner had petitioned
for the removal of the father as guardian by alleging
that Henrry had been abandoned by his father; had been
denied the care, guidance or control necessary for his
physical, educational, moral, or emotional well-being
as a result of acts of parental commission or omission
as defined by law; and that Henrry was neglected or
uncared for, as defined in § 46b-120. She asked for the
appointment of a nonrelative of Henrry as his guardian.
In light of the language of and the considerations raised
in the relevant statutes, and Henrry’s relatively short
time in Connecticut, the Probate Court’s decision not
to waive the statutory requirement for an investigation
and report was within its discretion.3
   As stated previously, the law that we apply in analyz-
ing this appeal is set forth in two recent Supreme Court
opinions, In re Jose B., supra, 303 Conn. 569, and In
re Jessica M., supra, 303 Conn. 584. See also In re Pedro
J. C., supra, 154 Conn. App. 517. We, therefore, are
constrained to conclude that after Henrry reached the
age of majority, the Probate Court lacked statutory
authority to appoint a coguardian for him and to make
the juvenile status findings permitted by § 45a-608n.
   Our Supreme Court in In re Jose B. considered the
application of General Statutes § 46b-129 (a)4 to the
petitioner in that case, a minor child who had reached
the age of majority shortly after the petition was filed:
‘‘Thus, the question in the present case is whether the
trial court has statutory authority pursuant to § 46b-
129 (a) to adjudicate a person who has reached the age
of eighteen years as neglected or uncared-for, and to
commit such a person to the care of the department
pursuant to § 46b-129 (j). This is a question of statutory
interpretation over which our review is plenary. See
State ex rel. Gregan v. Koczur, 287 Conn. 145, 152, 947
A.2d 282 (2008). . . .
   ‘‘We begin with a review of the relevant statutes.
Section 46b-129 (a) provides in relevant part that certain
enumerated parties having information that a child or
youth is neglected, uncared-for or dependent, may file
with the Superior Court . . . a verified petition plainly
stating such facts as bring the child or youth within the
jurisdiction of the court as neglected, uncared-for or
dependent, within the meaning of section 46b-120
. . . . General Statutes (Rev. to 2009) § 46b-120 (9),
provides in relevant part that a child or youth may be
found neglected . . . . General Statutes (Rev. to 2009)
§ 46b-120 (10), provides in relevant part that a child or
youth may be found uncared for . . . . General Stat-
utes (Rev. to 2009) § 46b-120 (1) provides in relevant
part: Child means any person under sixteen years of
age . . . . General Statutes (Rev. to 2009) § 46b-120
(2) provides in relevant part: [Y]outh means any person
sixteen or seventeen years of age . . . .
  ‘‘Reading these statutory provisions together, it is
clear that the legislature intended that the trial court
would have statutory authority to adjudicate a person
neglected or uncared-for only if the person is a child
or youth, i.e., the person is under the age of eighteen
years. There is no indication in the statutory scheme
that the legislature contemplated that, as long as the
petition was filed before the subject of the petition
reached his eighteenth birthday, the trial court could
render a retroactive adjudication after that date. As the
current revision of § 46b-120 (1) indicates, when the
legislature intends that a person will be considered a
child for certain purposes after the person has reached
the age of eighteen years, it knows how to make that
intention clear. See General Statutes § 46b-120 (1)
(defining [c]hild differently for different circum-
stances). Accordingly, we conclude that the trial court
lacked statutory authority to adjudicate the petitioner
neglected or uncared-for after his eighteenth birthday. It
necessarily follows that the trial court lacked statutory
authority to provide the petitioner with dispositional
relief pursuant to § 46b-129 (j) ([u]pon finding and
adjudging that any child or youth is uncared-for,
neglected or dependent, the court may commit such
child or youth to the Commissioner of Children and
Families . . .).
   ‘‘Finally, we conclude that, because the trial court
lacked such statutory authority, that court properly con-
cluded that the petitioner’s petition was rendered moot
when he reached his eighteenth birthday. See Connecti-
cut Coalition Against Millstone v. Rocque, 267 Conn.
116, 126–27, 836 A.2d 414 (2003) (case is moot when
[i]ntervening circumstances have changed the legal
landscape . . . and the court cannot grant the [peti-
tioner] any practical relief); see also Dept. of Public
Safety v. Freedom of Information Commission, 103
Conn. App. 571, 589, 930 A.2d 739 (because Freedom
of Information Commission lacks statutory authority
to issue final decision on matter that is not contested,
question of whether certain documents were subject to
Freedom of Information Act was rendered moot when
party making request for disclosure notified commis-
sion that requested records had been disclosed and
asked that no further action be taken on complaint),
cert. denied, 284 Conn. 930, 934 A.2d 245 (2007); Rug-
giero v. Ruggiero, 76 Conn. App. 338, 347, 819 A.2d
864 (2003) (because trial court no longer had statutory
authority to order plaintiff to submit to psychiatric eval-
uation after custody order was issued, claim that trial
court improperly ordered psychiatric evaluation was
moot). Accordingly, we conclude that the trial court
properly granted the department’s motion to dismiss
and affirm the judgment of the Appellate Court on this
alternative ground.’’ (Emphasis altered; footnotes omit-
ted; internal quotation marks omitted.) In re Jose B.,
supra, 303 Conn. 580–83.
   In In re Jessica M., supra, 303 Conn. 585, the peti-
tioner claimed that the trial court improperly dismissed
as moot her petition to be adjudicated neglected and
uncared-for because two and one-half months after she
filed it, she reached her eighteenth birthday. Our
Supreme Court, however, specifically rejected her claim
that ‘‘because an adjudication of neglect pursuant to
§ 46b-129 (a) would enable her to seek special immi-
grant juvenile status from the federal government, her
claim for an adjudication of neglect was not moot even
if the trial court could not grant dispositional relief
pursuant to § 46b-129 (j).’’ Id., 588. The court concluded
that, ‘‘not only did the trial court lack statutory authority
to provide dispositional relief to the petitioner after she
reached her eighteenth birthday, it also lacked statutory
authority to adjudicate the petitioner neglected or
uncared-for. The collateral consequences doctrine can-
not confer statutory authority on the trial court that is
otherwise lacking.’’ Id., 588–89. Accordingly, the court
rejected the petitioner’s claim. Id., 589.
   In re Jose B. and In re Jessica M. are controlling,5
and we are constrained to follow their holdings in ana-
lyzing and applying the relevant statutes in this case.
The plain language of those statutes, particularly § 45a-
608n, do not provide the Probate Court with authority
either to appoint a guardian for an individual after his
or her eighteenth birthday, or to make juvenile status
findings after such eighteenth birthday.6 The Superior
Court for Juvenile Matters thus properly concluded that
the claims set forth in the appeals from the decisions
of the Probate Court were rendered moot when Henrry
reached his eighteenth birthday because the Probate
Court no longer had the statutory authority to provide
the requested relief.
  For the foregoing reasons, we affirm the judgments
of the Superior Court for Juvenile Matters dismissing
the appeals.
   The appeals judgments are affirmed.
   In this opinion MULLINS, J., concurred.
   * In accordance with the spirit and intent of General Statutes § 46b-142
(b) and Practice Book § 79a-12, the names of the parties involved in this
appeal are not disclosed. The records and papers of this case shall be open
for inspection only to persons having a proper interest therein and upon
order of the Appellate Court.
   ** February 24, 2017, the date that this decision was released as a slip
opinion, is the operative date for all substantive and procedural purposes.
   1
     In the second brief to this court, filed after the Probate Court hearing
on the petitions had occurred and the judgment of that court had been
rendered, the petitioner and Henrry set forth the following supplemental
statement of principal issues on appeal:
   ‘‘1. Do Connecticut courts possess authority to afford the [petitioner and
Henrry] practical relief by making [juvenile status] findings in these pro-
ceedings?
   ‘‘2. Did the Probate Court err in denying [the petitioner’s] Petition for
Special Immigrant Juvenile Status Findings and in refusing to make the
findings under . . . § 45a-608n?
   ‘‘3. Did the Probate Court err in failing to appoint a coguardian for Henrry
as requested by [the petitioner] and [the department] when it denied [her]
Petition to Remove Guardian, but affirmed her as the sole guardian?
   ‘‘4. In light of these legal errors by the Probate Court, does the Juvenile
Court possess jurisdiction to hear this matter de novo and make the [juvenile
status] findings?’’
   The statement of principal issues in the first brief to this court was
as follows:
   ‘‘1. Did the Juvenile Court err in concluding that it lacked jurisdiction to
hear an appeal from Probate Court because Henrry had turned eighteen,
when the legal issues presented to the Juvenile Court involved the Probate
Court’s interpretation of the 2014 [juvenile status] findings statute . . .
§ 45a-608n (b), and the denial of a hearing prior to Henrry’s eighteenth
birthday; and
   ‘‘2. Did the Probate Court err in its interpretation of the 2014 [juvenile
status] findings statute . . . § 45a-608n (b), when it denied the [petitioner’s]
Emergency Petition for [juvenile status] findings on the grounds that ‘the
granting of a petition to remove is a prerequisite to making the requested
written findings’; and
   ‘‘3. Did the Probate Court violate due process under U.S. Const. Amend.
XIV and Art. First §§ 8 and 10 of the Connecticut Constitution, when it
denied the [petitioner] a hearing on the Petition for Removal of Guardianship/
Appointment of Coguardian for Henrry, and on the Petition for [juvenile
status] findings, despite repeated requests by the [petitioner] for an opportu-
nity to be heard prior to Henrry’s eighteenth birthday; and
   ‘‘4. Did the Probate Court abuse its discretion when it denied the [petition-
er’s] Motion for Waiver of Study by the Department of Children and Families,
without a hearing, when it was clear that the completion of such a study
would only occur after Henrry’s eighteenth birthday, and when the [peti-
tioner] had requested a hearing on [juvenile status] findings prior to Henrry’s
eighteenth birthday;
   ‘‘5. In light of these legal errors by the Probate Court, did the Juvenile
Court possess jurisdiction to hear the matter de novo, or remand the matter
to the Probate Court for a hearing, and, if appropriate, to enter a nunc pro
tunc order on the petition for [juvenile status] findings pursuant to its
statutory, incidental, and equitable jurisdiction, notwithstanding that Henrry
had turned eighteen;
   ‘‘6. Did this appeal [in AC 39276] become moot when on July 19, 2016,
subsequent to the filing of this appeal, and after Henrry’s eighteenth birthday,
the Probate Court held a hearing on the legal and substantive issues?’’
   2
     General Statutes § 45a-608n, as amended by No. 15-14, § 11, of the 2015
Public Acts, provides: ‘‘(a) For the purposes of this section and section 45a-
608o, a minor child shall be considered dependent upon the court if the
court has (1) removed a parent or other person as guardian of the minor child,
(2) appointed a guardian or coguardian for the minor child, (3) terminated the
parental rights of a parent of the minor child, or (4) approved the adoption
of the minor child.
   ‘‘(b) At any time during the pendency of a petition to remove a parent or
other person as guardian under section 45a-609 or 45a-610, or to appoint a
guardian or coguardian under section 45a-616, a party may file a petition
requesting the Probate Court to make findings under this section to be
used in connection with a petition to the United States Citizenship and
Immigration Services for designation of the minor child as having special
immigrant juvenile status under [8 U.S.C. § 1101 (a) (27) (J) (2012)]. The
Probate Court shall cause notice of the hearing on the petition to be given
by first class mail to each person listed in subsection (b) of section 45a-
609, and such hearing may be held at the same time as the hearing on the
underlying petition for removal or appointment. If the court grants the
petition to remove the parent or other person as guardian or appoint a
guardian or coguardian, the court shall make written findings on the follow-
ing: (1) The age of the minor child; (2) the marital status of the minor
child; (3) whether the minor child is dependent upon the court; (4) whether
reunification of the minor child with one or both of the minor child’s parents
is not viable due to any of the grounds set forth in subdivisions (2) to (5),
inclusive, of section 45a-610; and (5) whether it is not in the best interests
of the minor child to be returned to the minor child’s or parent’s country
of nationality or last habitual residence.
   ‘‘(c) If the court has previously granted a petition to remove a parent or
other person as guardian under section 45a-609 or 45a-610 or to appoint a
guardian or coguardian under section 45a-616, a parent, guardian or attorney
for the minor child may file a petition requesting that the court make findings
under this section to be used in connection with a petition to the United
States Citizenship and Immigration Services for designation of the minor
child as having special immigrant juvenile status under [8 U.S.C. § 1101 (a)
(27) (J) (2012)]. The court shall cause notice of the hearing on the petition
to be given by first class mail to each parent, guardian and attorney for the
minor child, to the minor child if the minor child is twelve years of age or
older and to other persons as the court determines. The court shall make
written findings on the petition in accordance with subsection (b) of this
section.’’
   General Statutes § 45a-610 provides in relevant part: ‘‘If the Court of
Probate finds that notice has been given or a waiver has been filed, as
provided in section 45a-609, it may remove a parent as guardian, if the court
finds by clear and convincing evidence one of the following: (1) The parent
consents to his or her removal as guardian; or (2) the minor child has been
abandoned by the parent in the sense that the parent has failed to maintain
a reasonable degree of interest, concern or responsibility for the minor
child’s welfare; or (3) the minor child has been denied the care, guidance
or control necessary for his or her physical, educational, moral or emotional
well-being, as a result of acts of parental commission or omission, whether
the acts are the result of the physical or mental incapability of the parent
or conditions attributable to parental habits, misconduct or neglect, and the
parental acts or deficiencies support the conclusion that the parent cannot
exercise, or should not in the best interests of the minor child be permitted
to exercise, parental rights and duties at the time; or (4) the minor child
has had physical injury or injuries inflicted upon the minor child by a person
responsible for such child’s health, welfare or care, or by a person given
access to such child by such responsible person, other than by accidental
means, or has injuries which are at variance with the history given of them
or is in a condition which is the result of maltreatment such as, but not limited
to, malnutrition, sexual molestation, deprivation of necessities, emotional
maltreatment or cruel punishment; or (5) the minor child has been found
to be neglected or uncared for, as defined in section 46b-120. . . .’’
   3
     For example, the factors set forth in §§ 45a-610 and 45a-617 illustrate
the necessity for the mandated inspection and report in this case. Section
45a-610 provides in relevant part: ‘‘If the Court of Probate finds that notice
has been given or a waiver has been filed, as provided in section 45a-609,
it may remove a parent as guardian, if the court finds by clear and convincing
evidence one of the following: (1) The parent consents to his or her removal
as guardian; or (2) the minor child has been abandoned by the parent in
the sense that the parent has failed to maintain a reasonable degree of
interest, concern or responsibility for the minor child’s welfare; or (3) the
minor child has been denied the care, guidance or control necessary for his
or her physical, educational, moral or emotional well-being, as a result of
acts of parental commission or omission, whether the acts are the result
of the physical or mental incapability of the parent or conditions attributable
to parental habits, misconduct or neglect, and the parental acts or deficienc-
ies support the conclusion that the parent cannot exercise, or should not
in the best interests of the minor child be permitted to exercise, parental
rights and duties at the time; or (4) the minor child has had physical injury
or injuries inflicted upon the minor child by a person responsible for such
child’s health, welfare or care, or by a person given access to such child
by such responsible person, other than by accidental means, or has injuries
which are at variance with the history given of them or is in a condition
which is the result of maltreatment such as, but not limited to, malnutrition,
sexual molestation, deprivation of necessities, emotional maltreatment or
cruel punishment; or (5) the minor child has been found to be neglected
or uncared for, as defined in section 46b-120. . . .’’ Section 45a-617 provides
that ‘‘[w]hen appointing a guardian, coguardians or permanent guardian of
the person of a minor, the court shall take into consideration the following
factors: (1) The ability of the prospective guardian, coguardians or perma-
nent guardian to meet, on a continuing day to day basis, the physical,
emotional, moral and educational needs of the minor; (2) the minor’s wishes,
if he or she is over the age of twelve or is of sufficient maturity and capable
of forming an intelligent preference; (3) the existence or nonexistence of
an established relationship between the minor and the prospective guardian,
coguardians or permanent guardian; and (4) the best interests of the child.’’
Additionally, the petitioner represented in her petition for removal of Henr-
ry’s father as guardian that Henrry had been abandoned by his father in the
sense that he had failed to maintain a reasonable degree of interest, concern
or responsibility for Henrry’s welfare; that Henrry had been denied the
care, guidance or control necessary for his physical, educational, moral, or
emotional well-being as a result of acts of parental commission or omission
as defined by law; and that Henrry was neglected or uncared for, as defined
in § 46b-120.
   Assuming, however, that the Probate Court should have waived the report
and that it acted improperly in not doing so, e.g., it should have proceeded
to determine if it could make the requisite guardianship and juvenile status
findings prior to Henrry’s eighteenth birthday, Henrry’s eighteenth birthday
now having occurred, there is no current judicial or statutory authority of
which this court is aware upon which it, the Juvenile Court, or the Probate
Court could stop Henrry’s age of majority clock from running so that he
remained a juvenile, or turn back that clock after it had run on Henrry’s
juvenile status. In other words, there currently is no authority for this court
to order either the Probate Court or the Juvenile Court to consider and rule
upon the petitions for guardianship and juvenile status findings nunc pro
tunc. Even if either court did so rule at this point, the validity of any
such orders, in the absence of proper statutory authority, would be subject
to question.
   4
     General Statutes § 46b-129 (a) provides in relevant part: ‘‘Any selectman,
town manager, or town, city or borough welfare department, any probation
officer, or the Commissioner of Social Services, the Commissioner of Chil-
dren and Families or any child-caring institution or agency approved by the
Commissioner of Children and Families, a child or such child’s representative
or attorney or a foster parent of a child, having information that a child or
youth is neglected, uncared for or abused may file with the Superior Court
that has venue over such matter a verified petition plainly stating such facts
as bring the child or youth within the jurisdiction of the court as neglected,
uncared for or abused within the meaning of section 46b-120, the name,
date of birth, sex and residence of the child or youth, the name and residence
of such child’s parents or guardian, and praying for appropriate action by
the court in conformity with the provisions of this chapter. . . .’’
   5
     Moreover, this court recognized these jurisdictional limits for making a
juvenile status finding when it directed the Juvenile Court to act in an
expeditious manner on remand in In re Pedro J. C., supra, 154 Conn. App.
543 (‘‘If the court does not issue the requisite findings before the date
that the petitioner attains the age of eighteen, the court will lack statutory
authority to provide him his requested relief. See In re Jessica M., [supra,
303 Conn. 587–88].’’)
   6
     The legislature may provide statutory authority for the Probate Court
or the Superior Court to make the juvenile status findings after a minor
child reaches the age of majority. See In re Jose B., supra, 303 Conn. 581
(‘‘Reading these statutory provisions together, it is clear that the legislature
intended that the trial court would have statutory authority to adjudicate a
person neglected or uncared-for only if the person is a child or youth, i.e.,
the person is under the age of eighteen years. There is no indication in the
statutory scheme that the legislature contemplated that, as long as the
petition was filed before the subject of the petition reached his eighteenth
birthday, the trial court could render a ‘retroactive’ adjudication after that
date. As the current revision of § 46b-120 (1) indicates, when the legislature
intends that a person will be considered a child for certain purposes after
the person has reached the age of eighteen years, it knows how to make
that intention clear.’’).